On August 30, 1910, petition in error, with transcript attached, was filed with the clerk of this court. On September 21, 1911, defendant in error filed a motion, which shows service upon attorney for plaintiffs in error, praying that the appeal be dismissed on account of failure to comply with rule 7 of this court (20 Okla. viii, 95 P. vi.), requiring plaintiff in error to prepare and serve brief on defendant in error within 40 days after the filing of the petition in error. This appears not to have been done.
The appeal is therefore dismissed.
All the Justices concur. *Page 691